DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of rituximab as the additional therapeutic agent in the reply filed on 12/22/21 is acknowledged.
	Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 are currently under consideration.
	Claims 47, 50, 51, 61, 65, 69, 71 and 73 are withdrawn from consideration as being drawn to non-elected inventions.

Priority
	The instant set of claims have priority to September 23, 2014.

Information Disclosure Statement
	The IDSs filed 5/27/21, 8/17/21 and 12/22/21 have been considered and an initialed copy of the PTO-1449 is enclosed.

Specification
	The substitute specification filed 7/26/21 has been entered.

Claim Objections
Claims 42-46, 48, 55-59, 62-63 and 66-67 are objected to because of the following informalities:  They contain non-elected subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
“Myeloma” has been added to this claim and it is new matter because “myeloma” is a generic term for many different types of myelomas and the only myelomas 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42-46, 48, 52, 55-60 and 70 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al US 2010/0215669.
Chen et al discloses antibodies to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative 
It is the Examiner’s position that “about” 2 mg/kg reads on applicant’s “about 1.8 mg/kg” in the claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al US 2010/0215669 in view of  Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.
Chen et al discloses antibodies (monoclonal, humanized, chimeric or human) to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL (summary, fig. 7-8, para. 122-180, 311-384, 448-579, 298+, 212-217, 414-447, 1006-1012, 615-655 and entire reference).  Additionally, the reference also discloses antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of 
The only difference between the instant invention and the reference is the dosages of rituximab and the treatment of refractory/relapsed FL or DLBCL.
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.
Warrell et al discloses that the dosage of rituximab is known in the art (refers to the Physician’s Desk Reference) and include 375 mg/m2 once every week to once every month (reads on once every three weeks (para 34).
.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-19, 21-49 of U.S. Patent No. 11000510. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to treating relapsed or refractory FL or relapsed or refractory DLBCL using the same immunoconjugate as applicant in combination with rituximab and bendamustine.  Since the instant set of claims is claimed using the open language “comprising” the methods of the instant are not solely limited to immunoconjugate and rituximab and can encompass additional therapeutic agents.



Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over s 42-75 of copending Application No. 17230861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed to treating B-cell proliferative disorders using the same immunoconjugate as applicant in combination with rituximab and BCL2 inhibitor.  Since the instant set of claims is claimed using the open language “comprising” the methods of the instant are not solely limited to immunoconjugate and rituximab and can encompass additional therapeutic agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims  42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-25, 27-30, 34-47, 49-52, 56-68, 70-73, 77-89, 91-94, 98-118 of U.S. Patent No. 10494432 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.
The patent claims are directed to methods of treating B-cell proliferative disorders, including NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, using a combination of conjugate comprising anti-CD79b antibodies and MMAE (claim 40 of the patent discloses the same compound as in applicant’s claim 42) and rituximab.  The claims also disclose that the anti-CD79b antibodies comprise CDR of SEQ ID NO. 194-196 and 202-204 
The only difference between the patent claims and the instant set of claims is the dose of the conjugate, the dosages of rituximab and the treatment of refractory/relapsed FL or DLBCL.
Chen et al discloses the use of the same conjugate as the patent for the treatment of same disorders as the patent.  Specifically, the antibodies to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL (summary, fig. 7-8, para. 122-180, 311-384, 448-579, 298+, 212-217, 414-447, 1006-1012, 615-655 and entire reference).  Additionally, the reference also discloses antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) (Fig, 7-8).  The reference also discloses antibodies of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.
Warrell et al discloses that the dosage of rituximab is known in the art (refers to the Physician’s Desk Reference) and include 375 mg/m2 once every week to once every month (reads on once every three weeks (para 34).
Since the patent claims are directed to the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL using a conjugate of anti-CD79b antibody and MMAE (which is the same conjugate as applicant’s) in combination with anti-CD20 .




Claims  42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 and 43-61 of U.S. Patent No. 10544218 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.
The patent claims are directed to methods of treating B-cell proliferative disorders, including NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, using a combination of conjugate 
The only difference between the patent claims and the instant set of claims is the dose of the conjugate, the dosages of rituximab and the treatment of refractory/relapsed FL or DLBCL.
Chen et al discloses the use of the same conjugate as the patent for the treatment of same disorders as the patent.  Specifically, the antibodies to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL (summary, fig. 7-8, para. 122-180, 311-384, 448-579, 298+, 212-217, 414-447, 1006-1012, 615-655 and entire reference).  Additionally, the reference also discloses antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of 
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.
Warrell et al discloses that the dosage of rituximab is known in the art (refers to the Physician’s Desk Reference) and include 375 mg/m2 once every week to once every month (reads on once every three weeks (para 34).
Since the patent claims are directed to the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, 





Claims  42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of US Patent RE 48,558 or claims 1-12 and 15-27 of US Patent 9896506 in view of Chen et al 
 The patent claims of either patent are directed to conjugates comprising MMAE  and anti-CD79b antibodies composed of CDR of SEQ ID NO. 194-196 and 202-204 which are the same as applicant’s SEQ ID 24-26 and 21-23, respectively.  Furthermore, the patent claims antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) and of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38).  Thus, the anti-CD79b antibodies are the same in the patent and the instant set of claims.  The conjugate in the claims can have 1-4 (‘506 patent) or 1-8 (‘558 patent) drug moieties.
The only difference between the patent claims and the instant set of claims is the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, the dose of the conjugate, the combination with rituximab, the dosages of rituximab and the treatment of refractory/relapsed FL or DLBCL.
Chen et al discloses the use of the same conjugate as the patent for the treatment of same disorders as the patent.  Specifically, the antibodies to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, 
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.

Since the patent claims are directed to immunoconjugates (which are the same those of the instant invention) and since Chen et al discloses the use of the same conjugates in combination with rituximab for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the use the conjugates of either patent in combination with rituximab for the treatment of the aforementioned cancers.  Additionally, since Chen-Kiang et al discloses that anti-CD79b antibodies are known in the art for the treatment of the same cancers as Chen et al and also known for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conjugates/combinations comprising anti-CD79b antibodies of Chen et al for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL.  The dosage of rituximab is obvious in view of Warrell which discloses that the dosage of 375 mg/m2 once every three weeks is known in the art, as per Physician’s desk Reference.   The dosage of the conjugate is obvious in view of Chen, which discloses the use of the same conjugates for the treatment of same disorders as the same and discloses that the dosage is about 2 mg/kg, which reads on about 1.8 mg/kg.


Claims 42-46, 48, 52-53, 55-56, 58-60, 66-68, 70 and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-14, 16, 24, 26, 28, 39, 53-55, 57-59 and 61 of copending Application No. 17074471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only different between the two sets of the claims is the scope.  Specifically, both sets of claims are directed to treating DLBCL or relapsed or refractory DLBCL using the same immunoconjugate in combination with rituximab and the scope of the instant set of claims is broader in that other B cell proliferative disorders can also be treated.  Additionally, the claims in the reference application also include the use of gemcitabine and oxaliplatin.  Since the instant set of claims is claimed using the open language “comprising” the methods of the instant are not solely limited to immunoconjugate and rituximab and can encompass additional therapeutic agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claims 42-46, 48, 52-53, 55-56, 58-60, 66-68, 70 and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over s 1, 4-5, 7, 10, 12-20, 33, 39, 42, 48, 52-55 and 57-58 of copending Application No. 17338569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only different between the two sets of the claims is the scope.  Specifically, both sets of claims are directed to treating DLBCL or relapsed or refractory DLBCL using the same immunoconjugate in combination with rituximab and the scope of the instant set of claims is broader in that other B cell proliferative disorders can also be treated.  Additionally, the claims in the reference application also include the use of an alkylating agent.  Since the instant set of claims is claimed using the open language “comprising” the methods of the instant are not solely limited to immunoconjugate and rituximab and can encompass additional therapeutic agents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643